Citation Nr: 9930136	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  At the time of the veteran's death on November [redacted], 
1995, service connection had been established for a tonsillectomy 
scar, hemorrhoidectomy scar and malaria, all of which were 
assigned a zero percent evaluation.

2.  The certificate of death lists septic shock due to 
mesenteric infarction, due to atherosclerotic cardiovascular 
disease, due to hypercholesterolemia as the cause of death.  

3.  There is no competent evidence linking the cause of the 
veteran's death to service or a service-connected disability.



CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant's claim for Dependents' Educational 
Assistance is barred by law.  38 U.S.C.A. § 3501 (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of the Veteran's Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(2).

In this case, the appellant contends that the veteran's cause 
of death, mesenteric infarction, developed secondarily to 
adhesions of the peritoneum.  The appellant contends that the 
adhesions developed following abdominal surgery during active 
duty.  In support of her claim the veteran has offered a 
letter from a private physician, the hospital summary of the 
veteran's death, the certificate of the veteran's death, a VA 
computer printout and testimony before a hearing officer.  

The death summary and certificate of death confirm that the 
veteran died on November [redacted], 1995 as a result of an 
acute mesenteric infarction as a result of cardiovascular 
disease.  The certificate of death lists septic shock due to 
mesenteric infarction, due to atherosclerotic cardiovascular 
disease, due to hypercholesterolemia as the cause of death.  

A December 1995 letter from a private physician indicates 
that the veteran had prior operations where there were 
documented intraabdominal adhesions, and that the mesenteric 
infarction which caused his death could have been secondary 
to that process.  At the hearing in October 1995 the 
appellant testified that the veteran had abdominal surgery 
during active duty.  The transcript indicates that she 
presented the hearing officer a photograph of the veteran in 
his robe to support her contention, although the Board notes 
that the photograph is not of record.  

The service medical records however do not support the 
appellant's contention of active duty abdominal surgery.  The 
May 1942 physical examination noted an appendectomy scar from 
1926 which was not considered disabling.  Subsequent service 
medical records show that the veteran underwent a 
tonsillectomy and hemorrhoidectomy in April 1944, but they 
contain no evidence that the veteran underwent abdominal 
surgery during active duty.

At the hearing the appellant also offered a computer 
printout, apparently from the VA which appears to indicate 
that the veteran was service connected for adhesions of the 
peritoneum.  This however is contradicted by the record.  The 
veteran's claims file shows that he was service connected for 
a tonsillectomy scar, hemorrhoidectomy scar and malaria, all 
of which were assigned a zero percent evaluation.  There is 
no record of an application or adjudication of a claim for 
service connection for adhesions of the peritoneum.

The Board finds that there is no medical evidence 
demonstrating that a disability incurred in or aggravated by 
active service was related to the veteran's death.  The Board 
notes the opinion of the private physician that the veteran 
underwent surgery which caused abdominal adhesions, and that 
such adhesions could have been related to the mesenteric 
infarction that caused the veteran's death.  However the 
physician did not state, and the record does not show, that 
such abdominal surgery occurred during the veteran's period 
of active service.

In light of the above, the only evidence in support of the 
appellant's assertion that the veteran's death was linked to 
service are her own statements.  However, the Board notes 
that, as a lay person, the appellant is not competent to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit, 5 Vet.App. at 93.  

Based on the evidence currently of record, the Board finds no 
competent evidence relating the veteran's cause of death to 
any disease or injury incurred during active service.  
Consequently, the Board concludes that the appellant has not 
submitted evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a).



Dependents' Educational Assistance Claim

A surviving spouse of a person who died as a result of a 
service-connected disability is an eligible person for the 
purpose of entitlement to Dependents' Educational Assistance.  
See 38 U.S.C.A. § 3501 (West 1991 & Supp. 1999).

The Board has determined that the appellant has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  The 
veteran's death was not shown to be service connected.
The Board has carefully considered the appellant's claim of 
entitlement to Dependents' Educational Assistance; however, 
there is no basis in law or fact whereby she may be awarded 
benefits.  Therefore, the veteran's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

